DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 09/22/2022 have been fully considered.
Claims 1-9 and 17-22 are pending for examination.
Claims 10-16 are cancelled.

Response to Arguments
Applicant’s arguments, see page 6 of remarks, filed on 09/22/2022, with respect to claims 2,3 and 9 have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 2,3 and 9 has been withdrawn. 
Applicant’s arguments, see pages 6-7 of remarks, filed on 09/22/2022, with respect to the rejection(s) of claims 1-9 and 17-22 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made (see below).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 17, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Guan et al. (USPGPUB 2016/0270716 – applicant cited) in view of Nozaki (USPGPUB 2018/0035896, the priority date is 03/02/2015). In regard to claims 1, 8 and 17, Guan discloses a method and a controller/ system for localizing gingival inflammation within a user's mouth using an oral care device (Figs. 1-10 and associated descriptions), the method comprising: emitting light by a plurality of light sources of the oral care device (elements 11a-11d, Figs. 5-6 and associated descriptions), wherein at least some of the plurality of light sources are configured to emit light of different wavelengths to result in a plurality of emitted light wavelengths (multiple wavelengths, abstract; wavelengths, [0040] and [0046-0048]; Fig. 5 and associated descriptions); emitting light by the plurality of light sources of the oral care device (elements 11a-11d, Figs. 5-6 and associated descriptions); obtaining, by a light detector of the oral care device (element 12, Figs. 5-10 and associated descriptions), reflectance measurements from a location within the user's mouth to generate first reflectance data for the location in response to the light emitted (at least one of the required wavelengths, [0046-0048]), and to generate second reflectance data for the location in response to the light emitted (at least another one of the required wavelengths, [0046-0048]); obtaining, by a controller of the oral care device, first reflectance data and second reflectance data for each of the plurality of emitted light wavelengths to generate reflectance data (element 13, Fig. 5 and associated descriptions; oxygen saturation data, equations 1-6 and associated descriptions; [0036-0053]); and determining, by the controller using the reflectance data, whether gingiva at the location is inflamed (Figs. 7-10 and associated descriptions; [0029-0030]; [0046-0048]; [0074-0075]).
Guan further discloses “timing for illumination by light sources and image capture by imaging sensor array is controlled by control logic processor” ([0058]) but does not specifically disclose sequentially emitting light by the plurality of light sources of the oral care device in a first and a second sequential patterns, wherein the second sequential pattern is the reverse of the first sequential pattern; and averaging, by a controller of the oral care device, first reflectance data and second reflectance data for each of the plurality of emitted light wavelengths to generate averaged reflectance data.
Nozaki teaches an oral optical measuring device/ method (Figs. 3 and 8 and associated descriptions) comprises sequentially emitting light by the plurality of light sources  of the oral care device (first and second light sources 2 and 3/ LEDs 1 and 2 emitting different wavelengths, Figs. 3 and 8 and associated descriptions; [0096-0098]) in a first sequential pattern (e.g. V1 – B1 – V2 or similar patterns in different time periods, Fig. 8 and associated descriptions) and a second sequential pattern (e.g. B2 – V3 – B4 or similar patterns in different time periods, Fig. 8 and associated descriptions), wherein the second sequential pattern is the reverse of the first sequential pattern (V1 – B1 – V2/ B2 – V3 – B4, Fig. 8 and associated descriptions); and a light detector for generating first/ second detected data  in response to the first/ second sequential patterns (see PD/ AD with associated signals corresponding to V1 – B1 – V2/ B2 – V3 – B4, Fig. 8 and associated descriptions); and averaging, by a controller of the oral care device (Fig. 3 and associated descriptions), first detected data and second detected data for each of the plurality of emitted light wavelengths to generate averaged detected data (elements Va and Ba, Fig. 8 and associated descriptions; [0096-0098]; it is noted that Va averages at least V1 and V2 in the first detected data and Ba averages at least B2 and B4 in the second detected data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the controller (Guan) to incorporate the emission patterns and associated averaging functions/ elements/ steps as taught by Nozaki, since both devices are oral optical systems and one of ordinary skill in the art would have recognized that the emission patterns and averaging functions/ steps as taught by Diab reduce the noise the detected optical signals (see at least [0096-0098] of Nozaki). The rationale would have been to improve the accuracy/ signal to noise ratio of the optical measurements.
In regard to claims 2 and 9, Guan as modified by Nozaki discloses the step of determining, by the controller using averaged reflectance data, whether the location comprises gingiva (Figs. 1-2, 4 and 7-8 and associated descriptions; [0029-0033]; [0045] ; [0073]; [0077] of Guan).
In regard to claim 3, Guan as modified by Nozaki discloses the step of providing information regarding whether gingiva at a location comprises inflammation (Figs. 1A, 2 and 7-8 and associated descriptions; equations 1-6 and associated descriptions; [0010-0011]; [0029]; [0037-0043]; [0050-0053]; [0074-0077] of Guan).
In regard to claim 4, Guan as modified by Nozaki discloses the oral care device comprises a plurality of light detectors, each configured to obtain reflectance measurements from a different location within the user's mouth to generate reflectance data for that respective location (Figs. 5-10 and associated descriptions; pixel, [0058]; Figs. 7-10 and associated descriptions of Guan).
In regard to claim 5, Guan as modified by Nozaki discloses determining an approximate tissue oxygenation level of the gingiva, wherein a low tissue oxygenation level indicates gingiva inflammation (Figs. 1A, 2 and 7-8 and associated descriptions; equations 1-6 and associated descriptions; [0010-0011]; [0029]; [0037-0043]; [0050-0053]; [0074-0077] of Guan).
In regard to claim 6, Guan as modified by Nozaki discloses the plurality of light sources and the light detector are positioned such that a surface at the location is not directly illuminated by the plurality of light sources (Figs. 5-10 and associated descriptions of Guan).
In regard to claim 19, Guan as modified by Nozaki discloses a device to localize gingival inflammation within a user's mouth, the device comprising: a controller according to claim 17 (Figs. 5-10 and associated descriptions of Guan; referring to claim 17 above).
In regard to claim 20, Guan as modified by Nozaki discloses the device comprises an oral care device (Figs. 5-10 and associated descriptions of Guan; referring to claim 17 above).
In regard to claim 21, Guan as modified by Nozaki discloses a system to localize gingival inflammation within a user's mouth, the system comprising: a controller according to claim 17; the plurality of light sources; and the light detector (Figs. 5-10 and associated descriptions of Guan; referring to claim 17 above).
In regard to claim 21, Guan as modified by Nozaki discloses a system to localize gingival inflammation within a user's mouth, the system comprising: a controller according to claim 17; and an oral care device wherein the oral care device comprises the plurality of light sources and the light detector (Figs. 5-10 and associated descriptions of Guan; referring to claim 17 above).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Guan and by Nozaki as applied to claims 1-6, 8-9, 17, and 19-22 above, and further in view of Lisogurski et al. (USPGPUB 2016/0135692). In regard to claims 7 and 18, Guan as modified by Nozaki discloses all the claimed limitations except the first and/or second sequential pattern further comprises a time point in which no light is emitted by the plurality of light sources.
Lisogurski teaches an oximetry device comprises light sources (red and IR LEDs in element 102, Fig. 1 and associated descriptions) and a detector (element 140, Fig. 1 and associated descriptions), wherein the LEDs comprises sequential driving pattern which includes a time point in which no light is emitted by the plurality of light sources (off periods 220, Figs, 2A-2B and associated descriptions; [0073-0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and the controller (Guan as modified by Nozaki) to incorporate the dark periods and associated functions/ steps/ elements as taught by Lisogurski into first and/or second sequential patterns, since both devices are oximetry systems and one of ordinary skill in the art would have recognized that the dark period(s) facilitates preventing overlap of the emitted light and removing noise/ dark current, and improving the accuracy of the optical/ physiological measurements (see at least [0073-0075] of Lisogurski).

Conclusion
In regard to claims 7 and 18, Guan ad modified by Nozaki discloses the first and/or second sequential pattern further comprises a time point in which no light is emitted by the plurality of light sources (ambient period, Fig. 15 and associated descriptions of Diab).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791